 

 

AMENDMENT NO. 1 TO THE

CREDIT AGREEMENT



Dated as of December 16, 2002

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT

among ALPHARMA INC., a Delaware corporation ("Holdings"), the banks, financial
institutions and other lenders party hereto, and BANK OF AMERICA, as
administrative agent and collateral agent (the "Administrative Agent"), as
parties to the Credit Agreement referred to below.



PRELIMINARY STATEMENTS:



Alpharma Operating Corporation, a Delaware corporation (the "Company"), Alpharma
USPD Inc., a Maryland corporation (together with the Company and the Subsidiary
Borrowers party thereto, the "Borrowers"), Holdings, the Lender Parties and the
Administrative Agent have entered into a Credit Agreement dated as of October 5,
2001 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement. Holdings and the
Required Lenders have agreed to amend the Credit Agreement as hereinafter set
forth.
Amendments to Credit Agreement

. The Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3, hereby amended
as follows:

(a) Article I is amended by adding the following new terms in alphabetical
order:

"Amendment No. 1 Effective Date" means the date on which Amendment No. 1 to the
Credit Agreement, dated as of December 16, 2002, among Holdings, the
Administrative Agent and the Required Lenders, becomes effective pursuant to
Section 3 thereof.

"Specified Restructurings" means the (i) closing of the Alpharma Animal Health
Company facilities located in Hannibal, Missouri, Lowell, Arkansas, Parkville,
Australia and Wrightstown, New Jersey and related employee headcount reductions
and (ii) employee headcount reductions of approximately 160 positions, with
notifications thereof expected to occur by the end of March 31, 2003.

"Specified Sales" means the sale, licensing, transfer or other disposition of
one or more of the following from time to time: (i) all or any portion of the
Equity Interests, properties and assets related to the manufacture and sale of
******* business, (ii) all or any portion of the Equity Interests, properties
and assets related to the manufacture and sale of the Norwegian vitamin
business, (iii) all or any portion of rights or interests related to the
********* business, (iv) all or any portion of rights or interests related to
the ******* business, and (v) all or any portion of any land and facilities or
other assets in connection with the Specified Restructurings.

(b) The definition of "Consolidated EBITDA" in Article I is amended by (i)
inserting after clause (j) therein the following new clause to read as follows:

"plus (k) all cash expenses and charges up to a maximum aggregate amount of
$25,000,000 of Holdings or any of its Subsidiaries incurred in connection with
the Specified Restructurings",

and (ii) relabeling existing clause (k) as new clause (l).

(c) The definition of "Debt Securities" in Article I is amended by inserting at
the end thereof the following new clause to read as follows:

"; provided that convertible subordinated notes of the Company, with (i) a cash
interest rate not in excess of 12% per annum, (ii) a maturity date occurring no
sooner than December 15, 2009, (iii) financial and other operating covenants
less restrictive by a factor of 10% than those contained in this Agreement and
(iv) no additional or more restrictive defaults, required prepayment, required
redemption or other similar terms more restrictive on, or less favorable to, the
Company than those contained in this Agreement, shall be considered "Debt
Securities" for all purposes of this Agreement".

(d) The definition of "Fixed Charge Coverage Ratio" in Article I is amended by
deleting the phrase "for the most recently completed Measurement Period" in
clause (v) thereof and substituting therefor the phrase "during the most
recently completed Measurement Period".

(e) Section 2.06(b)(ii) is amended by inserting at the end of the second
sentence thereof a new clause to read as follows:

"; provided that 100% of the Net Cash Proceeds from the Specified Sales shall,
to the extent such Specified Sales are permitted by, and only by, Section
5.02(e)(v), be applied by the Company, subject to Section 2.06(b)(viii), within
ten (10) Business Days of receipt by Holdings or any of its Subsidiaries from
time to time to prepay an aggregate principal amount of the Advances equal to
100% of such Net Cash Proceeds so received (it being understood that such sales
shall, in addition to the other requirements for such sales specified in Section
5.02(e)(v), in each case be consummated on commercially reasonable terms as
determined by the Company)."

(f) Section 2.11(d) is amended by deleting the words "Eurodollar Rate" which
appear in the proviso thereof.

(g) Section 5.02(e)(v) is amended by inserting at the end thereof a new clause
to read as follows:

"; provided that the Specified Sales may be made without giving effect to the
$5,000,000 or $10,000,000 limitations specified in this clause (v) and such
limitations shall be calculated excluding the Specified Sales".

(h) Section 5.02(j) is amended by inserting after clause (vi) the following new
clauses "(vii) and (viii)" to read as follows:

"(vii) prepayment of the three local currency loans provided to Alpharma AS by
Union Bank of Norway, Nordic Investment Bank and Statens nærings-og
distriksutviklingsfond, in the aggregate principal amount of approximately
$7,702,000, through the use of a borrowing by Alpharma AS under its existing
$30,000,000 multicurrency credit facility (it being understood that in
connection with such prepayments, the Company will concurrently optionally
prepay $7,500,000 of Term Advances pursuant to Section 2.06(a)) and (viii)
prepayment of the industrial revenue bonds issued with respect to properties
located in Baltimore, Maryland and Lincolnton, North Carolina (it being
understood that the Company will otherwise comply with the requirements
specified in Section 5.01(r)(D) in connection with the prepayment of such
industrial revenue bonds)".

(i) Section 5.03 is amended by adding to the end thereof the following new
clause "(r)" to read as follows:

"(r) Certain FDA Reports. (i) Promptly after the same becomes available to the
Company, with respect to each manufacturing facility of Holdings or its
Subsidiaries located in the United States: (A) all warning letters alleging
violations of FDA regulatory requirements at such manufacturing facility and
(B) all inspectional observations recorded on a Form FD 483 and issued by the
FDA at the conclusion of any FDA inspections of such facility (other than
pre-approval inspections and post-approval inspections) that would be required
to be publicly disclosed by the Company in a filing with the Securities and
Exchange Commission and (ii) promptly after the sending or filing thereof, all
written responses to the FDA by or on behalf of Holdings or its Subsidiaries
concerning alleged violations of FDA regulatory requirements contained in
warning letters or Form FD 483s referred to in the foregoing clause (i) of this
Section 5.03(r)."

(j) Section 5.04(e) is amended by adding to the end thereof the following new
clause to read as follows:

"less (iv) an amount equal to the lesser of (A) $75,000,000 and (B) the amount
of all Consolidated cash and non-cash charges of Holdings and its Subsidiaries
taken for the Fiscal Quarter ended December 31, 2002."

Fees

. On the date hereof, Holdings shall pay to the Administrative Agent, for the
benefit of each Lender that executes this Amendment by no later than 5:00 PM
(New York time) on Monday, December 16, 2002, an upfront fee equal to ******% of
the aggregate Commitments of each such Lender under the Credit Agreement as of
the date hereof (without giving effect to the Commitment reduction specified in
Section 4 hereof).

Conditions of Effectiveness

. This Amendment shall become effective as of the date first above written when,
and only when, the Administrative Agent shall have received counterparts of this
Amendment executed by Holdings and the Required Lenders or, as to any of the
Lenders, advice satisfactory to the Administrative Agent that such Lender has
executed this Amendment; and Section 1 of this Amendment shall become effective
when and only when the Administrative Agent shall have received (a) the fees
specified in Section 2 hereof, and payment of all other accrued fees and
expenses of the Administrative Agent (including the reasonable accrued fees and
expenses of counsel to the Administrative Agent invoiced on or prior to the date
hereof) and (b) all of the following documents, each such document dated the
date of receipt thereof by the Administrative Agent (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent:

 i.   Counterparts of the Consent appended hereto (the "Consent"), executed by
      each of the Loan Parties (other than Holdings);
 ii.  Certified copies of (A) the resolutions of the Board of Directors of
      (1) Holdings approving this Amendment and the matters contemplated hereby
      and (2) each other Loan Party evidencing approval of the Consent and
      (B) all documents evidencing other necessary corporate action and
      governmental approvals, if any, with respect to this Amendment, the
      Consent and all other matters contemplated hereby;
 iii. A certificate signed by a duly authorized officer of Holdings stating
      that: (A) the representations and warranties contained in Section 5 hereof
      and in the Loan Documents are true and correct on and as of the date of
      such certificate as though made on and as of such date other than any such
      representations or warranties that, by their terms, refer to a date other
      than the date of such certificate, and (B) no event has occurred and is
      continuing that constitutes a Default.

Revolving Credit Commitment Reduction

. On the Amendment No. 1 Effective Date, the Revolving Credit Commitments shall
be automatically and permanently reduced, on a Pro Rata basis, by $150,000,000
in the aggregate.

Representations and Warranties of Holdings

. Holdings hereby represents and warrants as follows:

 a. Each Loan Party is duly organized, validly existing and in good standing
    under the laws of the jurisdiction of its incorporation or formation.
 b. The execution, delivery and performance by each Loan Party of this Amendment
    and the Consent, as applicable, to which it is a party, are within such
    Person's corporate or other powers, have been duly authorized by all
    necessary corporate or other action and do not (i) contravene such Person's
    Constitutive Documents, (ii) violate any Requirement of Law, (iii) conflict
    with or result in the breach of, or constitute a default under, any
    contract, loan agreement, indenture, mortgage, deed of trust, lease or other
    instrument binding on or affecting any Loan Party, any of its Subsidiaries
    or any of their properties or (iv) except for the Liens created under the
    Collateral Documents, result in or require the creation or imposition of any
    Lien upon or with respect to any of the properties of any Loan Party or any
    of its Subsidiaries.
 c. No Governmental Authorization, and no other authorization or approval or
    other action by, and no notice to or filing with, any Governmental Authority
    or any other third party is required for the due execution, delivery or
    performance by any Loan Party of this Amendment or the Consent.
 d. This Amendment and the Consent have been duly executed and delivered by each
    Loan Party which is a party thereto. This Amendment and the Consent are
    legal, valid and binding obligations of each Loan Party which is a party
    thereto, enforceable against each such Loan Party in accordance with their
    respective terms.
 e. There is no action, suit, investigation, litigation or proceeding affecting
    any Loan Party or any of its Subsidiaries pending or, to the knowledge any
    Loan Party, threatened before any Governmental Authority or arbitrator
    that purports to affect the legality, validity or enforceability of this
    Amendment or the Consent, or the consummation of any of the transactions
    contemplated hereby.
 f. The execution, delivery and performance of this Amendment and the Consent do
    not adversely affect the Liens created under any of the Collateral
    Documents.

Reference to and Effect on the Loan Documents

. (a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to "the Credit Agreement", "thereunder",
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

 b. The Credit Agreement, the Notes and each of the other Loan Documents, as
    specifically amended by this Amendment, are and shall continue to be in full
    force and effect and are hereby in all respects ratified and confirmed.
    Without limiting the generality of the foregoing, the Collateral Documents
    and all of the Collateral described therein do and shall continue to secure
    the payment of all Obligations of the Loan Parties under the Loan Documents,
    in each case as amended by this Amendment.
 c. The execution, delivery and effectiveness of this Amendment shall not,
    except as expressly provided herein, operate as a waiver of any right, power
    or remedy of any Lender or the Agent under any of the Loan Documents, nor
    constitute a waiver of any provision of any of the Loan Documents.

Costs, Expenses

. The Borrower agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 8.04 of the Credit Agreement.

Execution in Counterparts

. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment.

Governing Law

. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

[remainder of this page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALPHARMA INC.

By:/s/ Matthew Farrell
Title: Executive Vice President, Finance
and Chief Financial Officer

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Lender

By:/s/ Joseph L. Corah
Title: Principal



Agreed as of the date first above written:

BNP PARIBAS

By:/s/ Shayn March

Title: Vice President

By:/s/ Stephanie Rogers

Title: Vice President

BNP PARIBAS, OSLO BRANCH

By:/s/ Cecilia Stenkula

Title: General Manager

By:/s/ Mikkel A. Vogt

Title: General Manager - Corporate

CIBC, INC.

By:/s/ Lindsay Gordon

Title: Executive Director

CITICORP USA, INC.

By:/s/ Allen Fisher

Title: Vice President

DEN NORSKE BANK

By:/s/ Philip F. Kurpiewski

Title: First Vice President

FLEET NATIONAL BANK

By:/s/ Roger Boucher

Title:

IKB CAPITAL CORPORATION

By:/s/ David Snyder

Title: President

LANDESBANK SCHLESWIG-HOLSTEIN GIROZENTRALE, COPENHAGEN BRANCH

By:/s/ Finn Bergman

Title:

By:/s/ Steffen Andersen

Title:

NATIONAL CITY BANK

By:/s/ Kevin M. Knopf

Title: Assistant Vice President

UNION BANK OF NORWAY

By:/s/ Terje Straume

Title: General Manager

ADDISON CDO, LIMITED (#1279)

By:/s/ Mohan V. Phansalkar

Title: Executive Vice President

AERIES FINANCE-II LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

AIM FLOATING RATE FUND

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

ALLIANCE CAPITAL FUNDING, L.L.C.

By:/s/ Teresa McCarthy

Title: Vice President

ALLSTATE LIFE INSURANCE COMPANY

By:/s/ Chris Goergen

Title: Authorized Signatory

By:/s/ Jerry D. Zinkula

Title: Authorized Signatory

AMARA 2 FINANCE, LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

AMERICAN EXPRESS CERTIFICATE COMPANY

By:/s/ Steven B. Staver

Title: Managing Director

AMMC CDO II, LIMITED

By:/s/ David P. Meyer

Title: Vice President

ANTARES CAPITAL CORPORATION

By:/s/ David Mahon

Title: Director

ANTARES FUNDING TRUST

By:/s/ Leslie Hundley

Title: Officer

APEX (Trimaran) CDO I, LTD.

By:/s/ David M. Millison

Title: Managing Director

ARCHIMEDES FUNDING III, LTD.

By:/s/ Helen Rhee

Title: Senior Vice President

ARCHIMEDES FUNDING IV (CAYMAN), LTD.

By:/s/ Helen Rhee

Title: Senior Vice President

ATHENA CDO, LIMITED (#1277)

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

AVALON CAPITAL LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

AVALON CAPITAL LTD. 2

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

BLACK DIAMOND CLO 1998-1 LTD.

By:/s/ Alan Corkish

Title: Director

BLACK DIAMOND CLO 2000-1 LTD.

By:/s/ Alan Corkish

Title: Director

BRYN MAWR CLO, LTD.

By:/s/ Dale Burrow

Title: Senior Vice President

CALIFORNIA PUBLIC EMPLOYEES' RETIREMENT SYSTEM (#2980)

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

CAPTIVA III FINANCE LTD. (ACCT. 275)

By:/s/ David Dyer

Title: Director

CAPTIVA IV FINANCE LTD. (ACCT. 1275)

By:/s/ David Dyer

Title: Director

CATALINA CDO LTD. (#1287)

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

CENTURION CDO II, LTD.

By:/s/ Steven B. Staver

Title: Managing Director

CENTURION CDO VI, LTD.

By:/s/ Steven B. Staver

Title: Managing Director

CERES II FINANCE LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

CHARTER VIEW PORTFOLIO

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

CITIGROUP INVESTMENTS CORPORATE LOAN FUND INC.

By:/s/ Matthew J. McInerny

Title: Investment Officer

CLYDESDALE CLO 2001-1, LTD.

By:/s/ Elizabeth MacLean

Title: Vice President

COLUMBUS LOAN FUNDING, LTD.

By:/s/ Matthew J. McInerny

Title: Investment Officer

CONTINENTAL CASUALTY COMPANY

By:/s/ Marilou R. McGirr

Title: Vice President

DELANO COMPANY (#274)

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

DIVERSIFIED CREDIT PORTFOLIO LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

ENDURANCE CLO I, LTD.

By:/s/ Helen Rhee

Title: Senior Vice President

FIDELITY ADVISOR SERIES II

By:/s/ Francis V. Knox, Jr.

Title:

FRANKLIN CLO I, LIMITED

By:/s/ Richard D'Addario

Title: Senior Vice President

FRANKLIN CLO II, LIMITED

By:/s/ Richard D'Addario

Title: Senior Vice President

FRANKLIN FLOATING RATE DAILY ACCESS FUND

By:/s/ Richard D'Addario

Title: Senior Vice President

FRANKLIN FLOATING RATE MASTER SERIES

By:/s/ Richard D'Addario

Title: Senior Vice President

FRANKLIN FLOATING RATE TRUST

By:/s/ Richard D'Addario

Title: Senior Vice President

GALAXY CLO 1999-1, LTD.

By:/s/ Steven S. Oh

Title: Authorized Signatory

HARBOURVIEW CDO II, LTD, FUND

By:/s/ Bill Campbell

Title: Manager

HARBOURVIEW CLO IV, LTD, FUND

By:/s/ Bill Campbell

Title: Manager

IDS LIFE INSURANCE COMPANY

By:/s/ Steven B. Staver

Title: Managing Director

ING INVESTMENTS, LLC

By:/s/ Michel Prince

Title: Vice President

ING PRIME RATE TRUST

By:/s/ Michel Prince

Title: Vice President

ING SENIOR INCOME FUND

By:/s/ Michel Prince

Title: Vice President

INVESCO CBO 2000-1 LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

J.H. WHITNEY MARKET VALUE FUND, L.P.

By:/s/ Marc S. Diagonale

Title: Authorized Signatory

JISSEKIKUN FUNDING, LTD. (#1288)

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

KATONAH I, LTD.

By:/s/ Ralph Della Rocca

Title: Authorized Officer

KATONAH II, LTD.

By:/s/ Ralph Della Rocca

Title: Authorized Officer

KATONAH III, LTD.

By:/s/ Ralph Della Rocca

Title: Authorized Officer

KZH CNC LLC

By:/s/ Anthony Iarrobino

Title: Authorized Agent

KZH CYPRESSTREE-1 LLC

By:/s/ Anthony Iarrobino

Title: Authorized Agent

KZH ING-2 LLC

By:/s/ Anthony Iarrobino

Title: Authorized Agent

KZH RIVERSIDE LLC

By:/s/ Anthony Iarrobino

Title: Authorized Agent

KZH SOLIEL LLC

By:/s/ Anthony Iarrobino

Title: Authorized Agent

KZH SOLIEL-2 LLC

By:/s/ Anthony Iarrobino

Title: Authorized Agent

KZH STERLING LLC

By:/s/ Anthony Iarrobino

Title: Authorized Agent

LONG LANE MASTER TRUST IV

By:/s/ Darcey Bartel

Title: Director

MAGMA CDO LTD.

By:/s/ Kaitlin Trinh

Title: Fund Controller

ML CLO XII PILGRIM AMERICA (CAYMAN) LTD.

By:/s/ Michel Prince

Title: Vice President

MONUMENT CAPITAL LTD.

By:/s/ Teresa McCarthy

Title: Vice President

MORGAN STANLEY PRIME INCOME TRUST

By:/s/ Peter Gewirtz

Title: Vice President

NEMEAN CLO, LTD.

By:/s/ Helen Rhee

Title: Senior Vice President

NEW ALLIANCE GLOBAL CDO, LIMITED

By:/s/ Teresa McCarthy

Title: Vice President

NOMURA BOND AND LOAN FUND

By:/s/ Elizabeth MacLean

Title: Vice President

OPPENHEIMER SENIOR FLOATING RATE FUND

By:/s/ Bill Campbell

Title: Manager

ORIX FINANCE CORP. I

By:/s/ Sheppard H.C. Davis, Jr.

Title: Authorized Representative

ORYX CLO, LTD.

By:/s/ Helen Rhee

Title: Senior Vice President

PILGRIM CLO 199-1 LTD.

By:/s/ Michel Prince

Title: Vice President

PROTECTIVE LIFE INSURANCE COMPANY

By:/s/ Diane S. Griswold

Title: AVP

PRUDENTIAL SERIES FUND INCORPORATED (#1241)

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

PVIT HIGH YIELD BOND PORTFOLIO (#686)

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

ROSEMONT CLO, LTD.

By:/s/ Dale Burrow

Title: Senior Vice President

ROYALTON COMPANY (#280)

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

SAN JOAQUIN CDO I LIMITED (#1282)

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

SEABOARD CLO 2000 LTD.

By:/s/ Sheppard H.C. Davis, Jr.

Title: Authorized Representative

SEQUILS - CENTURION V, LTD.

By:/s/ Steven B. Staver

Title: Managing Director

SEQUILS - CUMBERLAND I, LTD.

By:/s/ Dale Burrow

Title: Senior Vice President

SEQUILS-ING I (HBDGM), LTD.

By:/s/ Helen Rhee

Title: Senior Vice President

SEQUILS-LIBERTY, LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

SEQUILS-MAGNUM, LTD. (#1280)

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

SMOKY RIVER CDO, L.P.

By:/s/ Melissa Marano

Title: Director

SUMITOMO TRUST & BANKING CO., LTD.

By:/s/ Elizabeth A. Quirk

Title: Vice President

SUNAMERICA LIFE INSURANCE COMPANY

By:/s/ Steven S. Oh

Title: Authorized Agent

THE TRAVELERS INSURANCE

By:/s/ Matthew J. McInerny

Title: Investment Officer

TRITON CBO III, LIMITED

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

US HIGH YIELD BOND FUND I (#1402)

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

VAN KAMPEN CLO I, LIMITED

By:/s/ Brad Langs

Title: Vice President

VAN KAMPEN CLO II, LIMITED

By:/s/ Brad Langs

Title: Vice President

VAN KAMPEN PRIME RATE INCOME TRUST

By:/s/ Brad Langs

Title: Vice President

VAN KAMPEN SENIOR FLOATING RATE FUND

By:/s/ Brad Langs

Title: Vice President

VAN KAMPEN SENIOR INCOME TRUST

By:/s/ Brad Langs

Title: Vice President

 

CONSENT

Dated as of December 16, 2002

Each of the undersigned, as Guarantors under, as applicable, the (i) Parent
Guaranty dated as of October 5, 2001, (ii) Subsidiary Guaranty dated as of
October 5, 2001 or (iii) Subsidiary Guaranty dated as of December 26, 2001, in
each case in favor of the Secured Parties referred to therein (collectively, the
"Guaranty"), hereby consents to the foregoing Amendment and hereby confirms and
agrees that (a) notwithstanding the effectiveness of such Amendment, the
Guaranty is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in the Guaranty to the "Credit
Agreement", "thereunder", "thereof" or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Amendment, and (b) each of
the Collateral Documents to which such Guarantor is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Secured Obligations (in each case, as defined therein).

ALPHARMA OPERATING CORPORATION

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA USPD INC.

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA U.S. INC.

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

BARRE PARENT CORPORATION

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

 

 

 

G.F. REILLY COMPANY

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

PARMED PHARMACEUTICALS, INC.

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA EURO HOLDINGS INC.

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA (BERMUDA) INC.

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA USHP INC.

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA US PHARMACEUTICAL LLC

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA ANIMAL HEALTH COMPANY

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

 

 

MIKJAN CORPORATION

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA NW INC.

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

NMC LABORATORIES, INC.

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

US ORAL PHARMACEUTICALS PTY LTD

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

FAULDING HOLDINGS INC.

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

FAULDING PHARMACEUTICALS INC.

 

By:/s/ John W. LaRocca
Title: Assistant Secretary

 

POINT HOLDINGS INC.

 

By:/s/ John W. LaRocca
Title: Assistant Secretary

 

 

 

PUREPAC PHARMACEUTICAL HOLDINGS INC.

 

By:/s/ Robert F. Wrobel
Title: Secretary

 

FAULDING LABORATORIES INC.

 

By:/s/ John W. LaRocca
Title: Assistant Secretary

 

PUREPAC PHARMACEUTICAL CO.

 

By:/s/ John W. LaRocca
Title: Assistant Secretary